DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs (US 2005/0029287) in view of Lavie et al. (US 2009/0202686, hereafter Lavie)
	With respect to claim 17, Mobbs teaches a drink dispensing system, comprising: one or more sensors (machine sensors S, par. 39)  for sensing property-data of a drink container; and 
	Mobbs does not explicitly teach the system is a drink printing system comprising an ink-jet printer wherein the determining includes calculating, from the property-data, at least two parameters of a circle describing a portion of the container, and cause the ink-jet printer to print an image on an upper surface of a drink held in the container.
	Lavie teaches a drink printing system for printing on a drink comprising an ink-jet printer (applicator 2, par. 21) defining a target location, and control circuitry (data controlling device 6, par. 23) for calculating at last two parameters of a circle describing a portion of the container (printing surface is a circle) and causing the ink-jet printer to print an image on an upper surface of a drink held in a container. (par. 21-24, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include an ink-jet printer and control circuitry, as taught by Lavie, in order to print an image on the surface of the dispensed beverage.
	With respect to claim 18, Mobbs, as modified by Lavie, teaches the one or more sensors includes an optical sensor. (Mobbs, par. 8, 43)
With respect to claim 19, Mobbs, as modified by Lavie, teaches the one or more sensors includes a plurality of optical sensors. Mobbs, par. 60-61)
	With respect to claims 20-21, although Mobbs, as modified by Lavie, does not explicitly teach the property-data includes coordinates of at least three points, or the at least two calculated parameters of the circle include a radius or a diameter, these are common parameters for properly locating a point in space with respect to a circle and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 

With respect to claim 22, Mobbs teaches a drink dispensing system, comprising: one or more sensors (machine sensors S, par. 39)  for sensing property-data of a drink container; and control circuitry configured to  determine, from the property-data of the drink container, at least one container property selected from the group of container properties consisting of container-size properties (par. 60-61) and dispensing a drink, including using the at least one container property to control the dispensing. 
	Mobbs does not explicitly teach the system is a drink printing system comprising an ink-jet printer wherein the determining includes calculating, from the property-data, at least two parameters of a circle describing a portion of the container, and cause the ink-jet printer to print an image on an upper surface of a drink held in the container.
	Lavie teaches a drink printing system for printing on a drink comprising an ink-jet printer (applicator 2, par. 21) defining a target location, and control circuitry (data controlling device 6, par. 23) for calculating at last two parameters of a circle describing a portion of the container (printing surface is a circle) and causing the ink-jet printer to print an image on an upper surface of a drink held in a container. (par. 21-24, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include an ink-jet printer and control circuitry, as taught by Lavie, in order to print an image on the surface of the dispensed beverage.
With respect to claim 23, Mobbs, as modified by Lavie, teaches the one or more sensors includes an optical sensor. (Mobbs, par. 8, 43)
With respect to claim 24, Mobbs, as modified by Lavie, teaches the one or more sensors includes a plurality of optical sensors. Mobbs, par. 60-61)


With respect to claim 27, Mobbs teaches a method of operating a drink dispensing system, comprising: one or more sensors (machine sensors S, par. 39)  for sensing property-data of a drink container; and control circuitry configured to  determine, from the property-data of the drink container, at least one container property selected from the group of container properties consisting of container-size properties (par. 60-61) and container-location properties, the method comprising: sensing, by the one or more sensors, property-data of the container; determining from the property-data about the container, at least one container property selected from the group of container properties consisting of container-size properties and container-location properties, and dispensing a drink, including using the at least one container property to control the dispensing. 
	Mobbs does not explicitly teach the system is a drink printing system comprising an ink-jet printer wherein the determining includes calculating, from the property-data, at least two parameters of a circle describing a portion of the container, and causing the ink-jet printer to print an image on an upper surface of a drink held in the container.
	Lavie teaches a drink printing system for printing on a drink comprising an ink-jet printer (applicator 2, par. 21) defining a target location, and control circuitry (data controlling device 6, par. 23) for calculating at last two parameters of a circle describing a portion of the container 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include an ink-jet printer and control circuitry, as taught by Lavie, in order to print an image on the surface of the dispensed beverage.
	With respect to claims 28-29, although Mobbs, as modified by Lavie, does not explicitly teach the property-data includes coordinates of at least three points, or the at least two calculated parameters of the circle include a radius or a diameter, these are common parameters for properly locating a point in space with respect to a circle and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include such coordinates and calculations in order to accurately provide a printed image on the surface of the dispensed beverage.
With respect to claim 30, Mobbs, as modified by Lavie, teaches the one or more sensors includes an optical sensor. (Mobbs, par. 8, 43)
With respect to claim 31, Mobbs, as modified by Lavie, teaches the one or more sensors includes a plurality of optical sensors. Mobbs, par. 60-61)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0205747, US 8,753,702, US 8,763,918 and US 9,483,957 each teach a system having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853